DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because some of the text in Fig. 5A and Fig. 5B are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 11-19 recite “computer readable medium,” which may be computer readable signal medium (see [0093] of Applicant’s specification as filed).  This subject matter is not limited to that which falls within a statutory category of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US 2020/0265301, hereinafter Burger), in view of Meijer et al. (US 2008/0282238, hereinafter Meijer).
As per claim 1, Burger teaches a computer implemented method for generating an executable neural network, the method comprising: 
receiving source code that specifies a plurality of mathematical expressions that define one or more layers of a neural network (i.e., source code can be used as an input to the modelling framework to define a topology of the graph of a neural network model, APIs of the modeling framework can be instantiated and interconnected within the source code to specify a complex neural network model, see at least [0030], [0047], [0065]);
performing one or more compilation operations on a first mathematical expression included in the plurality of mathematical expressions (i.e., the compiler transforms the source code into executable code, metadata, configuration data, and/or data structures for representing the neural network model, see at least [0065], [0067]), based on the first variable being unassigned, determining that the first variable is to be learned when the neural network is trained (i.e., some or all of the model parameters can be determined by training the machine learning tool using representative input data, model parameters of the neural network can be initialized, see at least [0030], [0053]); 
generating compiled code corresponding to the first mathematical expression that, when executed, causes a value for the first variable to be generated (i.e., the compiler transforms the source code into executable code for representing the neural network model, some or all of the model parameters can be determined by training the machine learning tool using representative input data, see at [0030], [0065], [0067]).
Burger does not explicitly teach wherein the one or more compilation operations include determining that a first variable included in the first mathematical expression is unassigned.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that the one or more compilation operations include determining that a first variable included in the first mathematical expression is unassigned as similarly taught by Meijer because Burger teaches the compiler can generate metadata used to identify various information about the neural network during runtime (see at least [0067] of Burger), and thus it would have been obvious to use known technique in the art as taught by Meijer where compiler generates metadata indicating late binding (see at least [0047] of Meijer), such that the metadata generated by the compiler in Burger also indicates the model variables to be initialized while training a neural network. 

As per claim 8, Burger teaches executing the compiled code in a training phase of the neural network in order to determine the value for the first variable (i.e., some or all of the model parameters can be determined by training the machine learning tool using representative input data, see at [0030]).

As per claim 9, Burger teaches wherein the source code identifies a relationship between a first layer and a second layer included in the one or more layers (i.e., source code can be used as an input to the modelling framework to define a topology of the graph of a neural network model, APIs of the modeling framework can be instantiated and interconnected within the source 

As per claims 11 and 18, these are the computer readable medium claims of claims 1 and 8.  Therefore, claims 11 and 18 are rejected using the same reasons as claims 1 and 8.

As per claim 19, Burger teaches wherein generating the compiled code comprises compiling the first mathematical expression into machine-executable code (i.e., the compiler transforms the source code into executable code, see at least [0065], [0067]).

As per claim 20, this is the system claim of claim 1.  Therefore, claim 20 is rejected using the same reasons as claim 1. 

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burger, in view of Meijer, further in view of Vijay, “Getting Started with TensorFlow”.

As per claim 2, Burger does not explicitly teach wherein the first variable is specified in a first portion of the first mathematical expression, and the one or more operations include instantiating the first mathematical expression based on a second portion of the first mathematical expression.
Vijay teaches first variable is specified in a first portion of the first mathematical expression, and one or more operations include instantiating the first mathematical expression based on a second portion of the first mathematical expression (see at least pages 3-4, section 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that the first variable is specified in a first portion of the first mathematical expression, and the one or more operations include instantiating the first mathematical expression based on a second portion of the first mathematical expression as similarly taught by Vijay because lazy evaluation is the preferred mode for computation and model building in TensorFlow where no value is generated until a directed graph is evaluated within a session (see at least pages 3-4, section Lazy Evaluation mode vs Eager evaluation mode of Vijay).

As per claim 3, Burger does not explicitly teach wherein determining that the first variable is unassigned comprises determining whether a corresponding value for the first variable has been assigned after the first mathematical expression is instantiated.
Vijay teaches wherein determining that a first variable is unassigned comprises determining whether a corresponding value for the first variable has been assigned after the first mathematical expression is instantiated (see at least pages 3-4, section Lazy Evaluation mode vs Eager evaluation mode; EN: in example expression C=A+B, A+B is first determined before C is given the value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that determining that the first variable is unassigned comprises determining whether a corresponding value for the first variable 

As per claims 12 and 13, these are the computer readable medium claims of claims 2 and 3.  Therefore, claims 12 and 13 are rejected using the same reasons as claims 2 and 3.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burger, in view of Meijer, further in view of Solegaonkar “Lazy Execution”.

As per claim 4, Burger does not explicitly wherein determining that the first variable is to be learned during training is further based on a property of a first layer included in the one or more layers.
Solegaonkar teaches determining that the first variable is to be learned during training is further based on a property of a first layer included in the one or more layers (i.e., we can finally run the command to get value of a particular node in the graph, TensorFlow looks back to check all the nodes that are required for this requested node, only those nodes are evaluated in the appropriate order, see at least pages 1-2, sections Node, Graph, Session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that determining that the first variable is to be learned during training is further based on a property of a first layer included in the one or more layers as similarly taught by Solegaonkar because it is known that nodes in a 

As per claim 5, Burger does not explicitly teach wherein the property of the first layer comprises an assignment of an input of the first layer to an output of a second layer included in the one or more layers, wherein the input of the first layer is associated with the first variable.
Solegaonkar teaches wherein the property of the first layer comprises an assignment of an input of the first layer to an output of a second layer included in the one or more layers, wherein the input of the first layer is associated with the first variable (i.e., third layer is obtained as dot product of its matrix with the output of the second layer, see at least pages 1-2, sections Node, Graph, Session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that wherein the property of the first layer comprises an assignment of an input of the first layer to an output of a second layer included in the one or more layers, wherein the input of the first layer is associated with the first variable as similarly taught by Solegaonkar because it is known that nodes in a layer of neural network depends on nodes of the previous layer where the output of one layer is used to calculate the output of the next layer (see at least pages 1-2, sections Node, Graph, Session of Solegaonkar).

As per claims 14 and 15, these are the computer readable medium claims of claims 4 and 5.  Therefore, claims 14 and 15 are rejected using the same reasons as claims 4 and 5.
Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burger, in view of Meijer, further in view of Basu et al. (US 2020/0226496, hereinafter Basu).

As per claim 6, Burger does not explicitly teach displaying the first variable in a learned variable user interface.
Basu teaches displaying a first variable in a learned variable user interface (i.e., provide one or more graphical user interface, a user may specify which of the hyperparameters associated with the selected machine-learning model to optimize, see at least [0064], [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger to display the first variable in a learned variable user interface as similarly taught by Basu in order to allow a user to specify machine-learning model parameters to be optimized (see at least [0064], [0065] of Basu).

As per claim 7, Burger does not explicitly teach wherein, prior to executing the compiled code, receiving a confirmation input via the learned variable user interface confirming that the first variable is to be learned during training.
Basu teaches prior to executing the compiled code, receiving a confirmation input via the learned variable user interface confirming that the first variable is to be learned during training (i.e., provide one or more graphical user interface, a user may specify which of the hyperparameters associated with the selected machine-learning model to optimize, see at least [0064], [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that prior to executing the compiled 

As per claims 16 and 17, these are the computer readable medium claims of claims 6 and 7.  Therefore, claims 16 and 17 are rejected using the same reasons as claims 6 and 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burger, in view of Meijer, further in view of Hammond et al. (US 2017/0213131, hereinafter Hammond).

As per claim 10, Burger does not explicitly teach receiving an update to the source code within a web browser application and recompiling the updated source code within an execution framework of the web browser.
Hammond teaches receiving an update to the source code within a web browser application and recompiling the updated source code within an execution framework of the web browser (i.e., modifying source code, sending the source code to the compiler for compiling, a  graphical interface can include web-based interface through a browser, see at least [0049], [0050], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger to receive an update to the source code within a web browser application and recompiling the updated source code within an execution framework of the web browser as similarly taught by Hammond because it is known in the art to . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foret et al. (US 2020/0380374) is cited to teach mutable parameters for machine learning models during runtime.
Joseph et al. (US 2020/0184494) is cited to teach undefined parameters of a model which receives parameter values when a training set is applied to train the model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121